PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of appellee in an action arising from injuries sustained by appellant when an automobile owned by his neighbor inadvertently jumped forward while his neighbor was working on the starting mechanism.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact and that appellee was entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Cochran v. Abercrombie, 118 So.2d 636, 79 A.L.R.2d 986 (Fla.App.2d 1960); Pass v. Friedman, 140 So.2d 883 (Fla.App.3d 1962).
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.